DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8, 10-13 and 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (WO 2017058402).
In regards to claim 1, Lee discloses an ocular device (Lee Fig. 4A, 4B) comprising: 
a substrate (Lee Fig. 4A, 4B Item 410), a posterior surface (Lee Fig. 4A, 4B Item 426), and an anterior surface (Lee Fig. 4A, 4B Item 424); 
an ocular communication interface (Lee Fig. 4A, 4B Item 235, 240) incorporated into the substrate; 
two or more ocular electrodes (Lee Fig. 4A, 4B Item 460 paragraph 0034), wherein, 
each of the ocular electrodes is electrically interconnected to the ocular communication interface (Lee Fig. 4A, 4B Item 460 paragraph 0034, 0035); and 
each of the ocular electrodes is disposed proximate to the posterior surface and/or to the anterior surface of the ocular device (Lee paragraph 0035).
In regards to claim 2, Lee discloses an ocular device as described above. Lee further discloses each of the ocular electrodes is configured to be capacitively coupled (Lee paragraph 0035 note: “tear 
In regards to claim 3, Lee discloses an ocular device as described above. Lee further discloses each of the ocular electrodes is configured to be either capacitively coupled (Lee paragraph 0035 note: “tear film” has dielectric property, therefore electrodes are capacitively coupled) or galvanically coupled (Lee paragraph 0035 note: tear is a conducting liquid, therefore electrodes are galvanically coupled) to eyelids (Lee Fig. 1) through tear fluid when worn on an eye.
In regards to claim 4, Lee discloses an ocular device as described above. Lee further discloses two ocular electrodes (Lee paragraph 0034, 0035 note: this reads on one or more electrodes) comprise an ocular electrode pair.
In regards to claim 5, Lee discloses an ocular device as described above. Lee further discloses each of the two or more ocular electrodes is configured to physically contact tear fluid (Lee paragraph 0035 note: this reads on “tear film”) when worn on the eye.
In regards to claim 6, Lee discloses an ocular device as described above. Lee further discloses at least one of the ocular electrodes (Lee Fig. 4B Item 460) is situated at the posterior surface.
In regards to claim 7, Lee discloses an ocular device as described above. Lee further discloses at least one ocular device of claim 1; and at least one through-body communication interface (Lee paragraph 0035, 0036 note this reads on biopath 133 and lens-to-lens communication).
In regards to claim 8, Lee discloses an ocular device as described above. Lee further discloses a body electrode pair (Lee paragraph 0036 note this reads on electrodes of another lens) configured to electrically couple the through-body communication interface to the body of a user (Lee paragraph 0027, 0035 note this reads on biopath 133).

In regards to claim 11, Lee discloses an ocular device as described above. Lee further discloses a first ocular device (Lee Fig. 1 Item 150A or 150B) of claim 1 worn on a first eye of the user and a second ocular device (Lee Fig. 1 Item 150A or 150B) of claim 1 worn on a second eye of the user.
In regards to claim 12, Lee discloses an ocular device as described above. Lee further discloses at least one through-body network interface (Lee paragraph 0027, 0035 note this reads on biopath 133) electrically coupled to the ocular network interface (Lee paragraph 0035, 0036 note this reads on biopath 133 and lens-to-lens communication) of the at least one ocular device.
In regards to claim 13, Lee discloses an ocular device as described above. Lee further discloses two or more electrodes (Lee Fig. 4B Item 460 paragraph 0034, 0035) electrically coupling the through-body network interface to the user's body, wherein the two or more body electrodes are electrically interconnected to the user's body in proximity to the eyes (Lee Fig. 1).
In regards to claim 15, Lee discloses an ocular device as described above. Lee further discloses one or more on-body network devices (Lee Fig. 1 Item 150A or 150B) and/or one or more off-body devices.
In regards to claim 16, Lee discloses an ocular device as described above. Lee further discloses the ocular device of claim 1 transmitting a signal (Lee paragraph 0034 note: this reads on signal transmission/reception) to a through-body communication network; or the ocular device of claim 1 receiving a signal transmitted (Lee paragraph 0034 note: this reads on signal transmission/reception) by a through-body communication network.

In regards to claim 18, Lee discloses an ocular device as described above. Lee further discloses transmitting comprises transmitting by an on-body communication device (Lee Fig. 1 Item 150A or 150B).
In regards to claim 19, Lee discloses an ocular device as described above. Lee further discloses transmitting a signal from the ocular communication interface of the optical device of claim 1 to a through-body communication network; and detecting the signal by a device interconnected to the through-body communication network (Lee Fig. 1 paragraph 0035, 0036 note this reads on biopath 133 and lens-to-lens communication).
In regards to claim 20, Lee discloses an ocular device as described above. Lee further discloses generating a voltage drop between the at least two ocular electrodes; and sensing the voltage drop by a through-body communication interface interconnected to the through-body communication network (Lee paragraph 0039 note: this reads on transmitting and detecting voltage pulse via biopath 133).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim  9  are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Kellogg (US 20180375703).
In regards to claim 9, Lee discloses an ocular device as described above. Lee fails to teach the through-body communication interface comprises an off-body network interface. However, Kellogg disclose contact lens comprises an off-body network interface (Kellogg Fig. 8 paragraph 0161 note: this reads on Bluetooth or Wi-Fi communication between smart contact lens and other devices). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Kellogg’s Bluetooth or Wi-Fi in Lee’s device for reducing power consumption (Kellogg paragraph 0004).
Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion




Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSINCHUN LIAO whose telephone number is (571)270-7701.  The examiner can normally be reached on Monday-Thursday, 8:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Charles Appiah can be reached on Monday-Thursday, 8:00AM-4:00PM.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HSINCHUN LIAO/Primary Examiner, Art Unit 2641